15-317-cv
   Murphy v. Hogan Transports, Inc.

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.

                 At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
   New York, on the 9th day of June, two thousand fifteen.

   PRESENT:
               ROBERT D. SACK,
               PETER W. HALL,
               SUSAN L. CARNEY,
                     Circuit Judges.
   _____________________________________

   Paul J. Murphy, Acting Regional Director of the
   Third Region of the National Labor Relations
   Board, for and on behalf of National Labor
   Relations Board,
               Petitioner-Appellee,

   v.                                                                    15-317-cv

   Hogan Transports, Inc.,
              Respondent-Appellant.
   _____________________________________

   FOR PETITIONER-APPELLEE:                              KYLE ANDREW MOHR, Attorney
                                                         (Elinor L. Merberg, Laura T. Vazquez,
                                                         on the briefs) National Labor Relations
                                                         Board, Washington, DC.


                                                1
FOR RESPONDENT-APPELLANT:                                    JEDD MENDELSON, Esq., Littler
                                                             Mendelson, PC, Newark, NJ.


       Appeal from the judgment of the United States District Court for the Northern District of

New York (Sharpe, C.J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Hogan Transports, Inc., appeals from an order of the district court granting an

interim bargaining order and additional temporary injunctive relief pursuant to § 10(j) of the

National Labor Relations Act, 29 U.S.C. § 160(j), in favor of Paul J. Murphy, Acting Regional

Director of the Third Region of the National Labor Relations Board, for and on behalf of the

National Labor Relations Board (“NLRB”). We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.1


1
 On October 14, 2014 this Court remanded this case for further proceedings on the precise issue
now on appeal. We explained in relevant part:

            [T]he district court is free to revise its decision or again conclude that an
            interim bargaining order is not “just and proper” relief pursuant to Section
            10(j). However, in order to appropriately exercise its discretion, the
            district court should explain, beyond simply stating that an interim
            bargaining order “goes too far,” why such relief is warranted or
            unwarranted in light of the serious violations it found, and the apparent
            disconnect between these violations and the other interim relief afforded.
            In addition, “[o]n remand, the district court should consider not only the
            transcript of the hearing which was before the court at the time of its initial
            decision, but also the findings which have since been made by the
            administrative law judge.” The district court may also consider the time
            the NLRB might take to resolve this matter, and it may seek reasonable
            assurances of timely disposition.

Murphy ex rel. N.L.R.B. v. Hogan Transports, Inc., 581 F. App'x 36, 38 (2d Cir. 2014) (internal
citation omitted).
                                              2
       We review for abuse of discretion the district court’s determination of whether relief is just

and proper. Hoffman ex rel. N.L.R.B. v. Inn Credible Caterers, Ltd., 247 F.3d 360, 364 (2d Cir.

2001). A district court abuses its discretion “when (1) its decision rests on an error of law (such as

application of the wrong legal principle) or a clearly erroneous factual finding, or (2) its

decision—though not necessarily the product of a legal error or a clearly erroneous factual

finding—cannot be located within the range of permissible decisions.” In re Holocaust Victim

Assets Litig., 424 F.3d 158, 165 (2d Cir. 2005) (internal quotation marks omitted).

       We conclude that the district court acted in accord with our October 14, 2014 summary

order and did not exceed the bounds of its discretion by issuing an interim bargaining order in

favor of the NLRB. We have considered Hogan’s remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the order of the district court.

                                               FOR THE COURT:
                                               Catherine O=Hagan Wolfe, Clerk




                                                  3